EXHIBIT 10.3

 

CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT

 

THIS CONSENT AND SECOND AMENDMENT TO CREDIT AGREEMENT (this “Amendment”) is
entered into as of January 1, 2005 by and among COMSYS SERVICES LLC, a Delaware
limited liability company and successor by merger to Venturi Technology
Partners, LLC (“COMSYS Services”), COMSYS INFORMATION TECHNOLOGY SERVICES, INC.,
a Delaware corporation and successor by merger to COMSYS Holding, Inc. (“COMSYS
IT”; COMSYS Services and COMSYS IT are referred to herein each individually as a
“Borrower” and collectively as the “Borrowers”), COMSYS IT PARTNERS, INC., a
Delaware corporation (“Holdings”), PFI CORP., a Delaware corporation (“PFI
Holdings”), COMSYS Services, acting in its capacity as borrowing agent and funds
administrator for and on behalf of the Borrowers (in such capacity, the “Funds
Administrator”), the financial institutions parties hereto as lenders (each
individually a “Lender” and collectively the “Lenders”), MERRILL LYNCH CAPITAL,
a division of Merrill Lynch Business Financial Services Inc., as administrative
agent (in such capacity, the “Agent”), Sole Bookrunner and Sole Lead Arranger
and as a Lender, ING CAPITAL LLC, as documentation agent (in such capacity, the
“Documentation Agent”) and as a Lender, and GMAC COMMERCIAL FINANCE LLC, as
syndication agent (in such capacity, the “Syndication Agent”) and as a Lender.

 

W I T N E S S E T H:

 

WHEREAS, the Borrowers, Holdings, PFI Holdings, the Agent, the Documentation
Agent, the Syndication Agent and each Lender are parties to that certain Credit
Agreement dated as of September 30, 2004 (as the same has been and hereafter may
be further amended, modified, restated or otherwise supplemented from time to
time, the “Credit Agreement”); and

 

WHEREAS, the Credit Parties that are a party hereto have requested, among other
things, that the Agent and the Lenders (i) consent to the contribution by
Holdings of all of the issued and outstanding capital stock of PFI Holdings to
COMSYS IT and, in connection therewith, the conversion of PFI Holdings from a
Delaware c-corporation to a Delaware limited liability company (the “PFI Equity
Contribution”), and (ii) amend the Credit Agreement as hereinafter set forth;
and

 

WHEREAS, the Agent and the Lenders agree to accommodate such requests of the
Credit Parties, on the terms and subject to the conditions herein set forth.

 

NOW, THEREFORE, in consideration of the mutual agreements, provisions and
covenants contained herein, the parties agree as follows:

 

1. Defined Terms. Capitalized terms used but not defined herein shall have the
meanings ascribed to them in the Credit Agreement.

 

2. Amendments. Effective as of the date hereof, upon satisfaction of the
conditions precedent set forth in Section 4 hereof, the Credit Agreement is
amended as set forth in this Section 2:

 

(a) Section 1.1. Section 1.1 of the Credit Agreement is amended by adding
thereto the following defined terms and their respective definitions in the
correct alphabetical order:



--------------------------------------------------------------------------------

“First Amendment” means that certain First Amendment to Credit Agreement dated
as of October 27, 2004 by and among the Borrowers and certain other Credit
Parties, the Agent and the Lenders.

 

“PFI Equity Contribution” means the contribution by Holdings of all of the
issued and outstanding capital stock of PFI Holdings to COMSYS IT and the
conversion of PFI Holdings from a Delaware c-corporation to a Delaware limited
liability company.

 

“Second Amendment” means that certain Consent and Second Amendment to Credit
Agreement dated as of January 1, 2005 by and among the Borrowers and certain
other Credit Parties, the Agent, the Documentation Agent, the Syndication Agent
and the Lenders.

 

(b) Section 1.1. Section 1.1 of the Credit Agreement is hereby amended by
substituting the definition of the term “Financing Documents” as set forth below
in lieu of the current version of such definition contained in Section 1.1 of
the Credit Agreement:

 

“Financing Documents” means this Agreement, the Notes, the Security Documents,
the Information Certificate, the Fee Letter, the Second Lien Intercreditor
Agreement, the First Amendment, the Second Amendment, any fee letter between
Merrill Lynch and any Borrower relating to the transactions contemplated hereby,
any Swap Contract entered into between any Credit Party and any Eligible Swap
Counterparty, and all other documents, instruments and agreements contemplated
herein or thereby and executed concurrently by a Credit Party with or in favor
of the Agent or the Lenders in connection herewith or at any time and from time
to time hereafter, as any or all of the same may be amended, supplemented,
restated or otherwise modified from time to time.

 

(c) Section 3.4. Section 3.4 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

“Section 3.4 Capitalization.

 

The authorized equity securities of each of the Credit Parties as of the Closing
Date is as set forth on the Information Certificate. All issued and outstanding
equity securities of each of the Credit Parties are duly authorized and validly
issued, fully paid, nonassessable, and, solely with respect to the equity
securities of PFI Holdings, each Borrower and each of their respective
Subsidiaries, free and clear of all Liens other than those in favor of Agent for
the benefit of Agent and Lenders, Second Lien Debt Liens and other Liens
permitted pursuant to Section 5.2(d) and Section 5.2(h), and all such equity
securities of each Credit Party were issued in compliance with all applicable
state, federal and foreign laws concerning the issuance of securities. The
identity of the holders of the equity securities of each of the Credit Parties
and the percentage of their fully-diluted ownership of the equity securities of
each of the Credit Parties as of the Closing Date is set forth on the
Information Certificate. Holdings owns all of the issued and outstanding equity
securities of COMSYS IT and, prior to the consummation of the PFI Equity
Contribution, PFI Holdings. COMSYS IT owns

 

2



--------------------------------------------------------------------------------

all of the issued and outstanding equity securities of COMSYS Services and
COMSYS Limited and, following the consummation of the PFI Equity Contribution,
PFI Holdings. No shares of the capital stock or other equity securities of any
Credit Party, other than those described above, are issued and outstanding.
Except as set forth on the Information Certificate, as of the Closing Date there
are no preemptive or other outstanding rights, options, warrants, conversion
rights or similar agreements or understandings for the purchase or acquisition
from any Credit Party of any equity securities of any such entity.”

 

(d) Section 4.1(c). Section 4.1(c) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

 

“(c) together with each delivery of financial statements pursuant to Sections
4.1(a) and 4.1(b), a Compliance Certificate (it being understood that the Credit
Parties shall only be required to complete and deliver the financial covenant
calculations attached to the Compliance Certificate to the extent that the
Borrowers are required to evidence compliance with the financial covenants set
forth in Article VII hereof and, with respect to the Total Debt to Adjusted
EBITDA Ratio, as necessary to determine the applicable Prime Rate Margin and
LIBOR Margin as of any Adjustment Date) and together with each delivery of
financial statements pursuant to Section 4.1(b), an Excess Cash Flow
Certificate;”

 

(e) Section 4.1(m). Section 4.1(m) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

 

“(m) (i) as soon as available and in any event within fifteen (15) Business Days
after the end of each fiscal month, and from time to time upon the request of
Agent (which request may be made as frequently as daily), a Borrowing Base
Certificate as of the last day of the month most recently ended (or, in the case
of Borrowing Base Certificates requested more frequently than monthly, as of the
second preceding Business Day) and (ii) during the period commencing on the
Closing Date through and including the date of delivery of the Borrowing Base
Certificate required pursuant to clause (i) of this Section 4.1(m) for the
fiscal month ending closest to June 30, 2005, within fifteen (15) calendar days
after the delivery of each Borrowing Base Certificate referred to in clause (i)
of this Section 4.1(m), an update of the most recent Borrowing Base Certificate
previously delivered pursuant to clause (i) of this Section 4.1(m) updated
solely to reflect any expenditures since the delivery of the most recently
delivered Restructuring Reserve Certificate in respect of the Restructuring and
the corresponding decrease in the Restructuring Reserve as of the end of the
fiscal month most recently ended;”

 

(f) Section 5.1(d). Section 5.1(d) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

 

“(d) intercompany Debt arising from loans made by a Borrower to (i) any other
Borrower or any Domestic Wholly-Owned Subsidiary of any Borrower and (ii) its
Foreign Subsidiaries which are Wholly-Owned Subsidiaries in an aggregate amount
under this clause (ii) not to exceed $1,000,000 at any time outstanding;

 

3



--------------------------------------------------------------------------------

provided, however, in each case, such Debt shall be evidenced by promissory
notes having terms reasonably satisfactory to Agent, the sole originally
executed counterparts of which shall be pledged and delivered to Agent, for the
benefit of Agent and Lenders, as security for the Obligations;”

 

(g) Section 5.4. Section 5.4 of the Credit Agreement is hereby deleted in its
entirety and the following is substituted in lieu thereof:

 

“Section 5.4 Restricted Distributions.

 

Such Credit Party will not, and will not permit any Subsidiary to, directly or
indirectly, declare, order, pay, make or set apart any sum for any Restricted
Distribution or accept any Restricted Distribution; provided that the foregoing
shall not restrict or prohibit Subsidiaries of any Borrower from making
dividends or distributions to such Borrower (and the acceptance by such Borrower
of such dividend and distribution) and shall not restrict or prohibit:

 

(a) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay taxes payable by Holdings;

 

(b) a dividend or distribution by VTP to PFI Holdings, which is immediately
further distributed by PFI Holdings to Holdings on the Closing Date to repay
existing Debt of Holdings to the extent permitted by and as specified in Section
4.7;

 

(c) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay reasonable director fees payable by Holdings, so long as
before and after giving effect to any such dividend or distribution no Event of
Default shall have occurred and be continuing;

 

(d) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay administrative expenses, including without limitation
reimbursements of directors for actual out-of-pocket expenses incurred in
connection with attending board of director meetings and attorney fees, so long
as (i) before and after giving effect to any such dividends or distributions no
Event of Default shall have occurred and be continuing and (ii) such payments do
not exceed $200,000 in the aggregate in any Fiscal Year;

 

(e) dividends or distributions by COMSYS IT to Holdings, which are immediately
used by Holdings to pay, in the ordinary course of business, liabilities of
Holdings in respect of (i) lease obligations, (ii) license obligations, (iii)
insurance premiums, (iv) the Restructuring Reserve, (v) the transactions
contemplated by the Venturi Staffing Purchase Agreement, (vi) other obligations
of Holdings incurred prior to the Closing Date and (vii) other liabilities
customarily incurred by public holding companies similarly situated, so long as
(x) with respect to obligations arising under leases and licenses, such leases
and licenses were entered into by Holdings prior to the Closing Date or
constitute renewals or extensions thereof (provided that such renewals or
extensions are on substantially the same terms and conditions as such leases and
licenses in effect

 

4



--------------------------------------------------------------------------------

on the Closing Date) and (y) all such payments (other than payments in respect
of the Restructuring Reserve and the transactions contemplated by the Venturi
Staffing Purchase Agreement) do not exceed $5,000,000 in the aggregate in any
Fiscal Year;

 

(f) in the event any holder of a Term Note elects to waive such holder’s Pro
Rata Share of any mandatory prepayment in accordance with the terms and
provisions set forth in Section 2.1(e) and such mandatory prepayment is
subsequently waived by the Second Lien Lenders in accordance with the terms and
provisions of Section 2.1(e) of the Second Lien Credit Agreement, dividends or
distributions by COMSYS IT to Holdings, which are immediately used by Holdings
to redeem “Series A-1 Preferred Stock” (as defined in the Holdings Certificate
of Designations) in an amount not exceeding such waived mandatory prepayment;
and

 

(g) in the event Holdings issues and sells common stock of Holdings, redemptions
and repurchases by Holdings of the “Series A-1 Preferred Stock” (as defined in
the Holdings Certificate of Designations) made solely with the Net Cash Proceeds
of such issuance and sale, to the extent the Net Cash Proceeds of such equity
issuance and sale are not required to be applied as a mandatory prepayment of
the Loans in accordance with Section 2.1(c)(iii), and in any event, in an amount
not exceeding fifty percent (50%) of such Net Cash Proceeds.”

 

(h) Section 9.1(j). Section 9.1(j) of the Credit Agreement is hereby deleted in
its entirety and the following is substituted in lieu thereof:

 

“(j) (1) any person or group of persons (within the meaning of the Securities
Exchange Act of 1934) (other than Wachovia Investors, Inc. and its Affiliates)
shall have acquired beneficial ownership (within the meaning of Rule 13d-3 under
the Securities Exchange Act of 1934) of fifty percent (50%) or more of the
issued and outstanding shares of capital stock of Holdings having the right to
vote for the election of the directors of Holdings under ordinary circumstances,
(2) Holdings shall cease to directly own and control one hundred percent (100%)
of each class of the outstanding equity interests of COMSYS IT and, prior to the
consummation of the PFI Equity Contribution, PFI Holdings, (3) COMSYS IT shall
cease to directly own and control one hundred percent (100%) of the equity
interests of COMSYS Services and COMSYS Limited and, following the consummation
of the PFI Equity Contribution, PFI Holdings, (4) each Borrower shall cease to,
directly or indirectly, own and control one hundred percent (100%) of each class
of the outstanding equity interests of each Subsidiary of such Borrower (except,
with respect to clauses (2), (3) and (4), to the extent permitted in Section
5.7(a)), (5) any “Change in Ownership,” “Fundamental Change,” or terms of
similar import occurs under the Holdings Certificate of Designations, or (6) a
period of ninety (90) consecutive days shall have elapsed during which Michael
Willis shall cease to be the chairman of the board, chief executive officer or
president of each Credit Party for any reason unless prior to the expiration of
such time, a replacement reasonably satisfactory to Agent shall have been
appointed and employed;”

 

5



--------------------------------------------------------------------------------

(i) Following the consummation of the PFI Equity Contribution, all references in
the Credit Agreement and each other Financing Document to PFI Holdings shall be
deemed to refer to PFI LLC, a Delaware limited liability company.

 

3. Consent. Effective as of the date hereof, upon satisfaction of the conditions
precedent set forth in Section 4 hereof, and in reliance upon the
representations and warranties of the Borrowers set forth in the Credit
Agreement and in this Amendment, and notwithstanding anything to the contrary
contained in the Credit Agreement or any other Financing Document, the Agent and
the Lenders consent to the PFI Equity Contribution, provided, that immediately
upon the consummation of the PFI Equity Contribution (i) PFI Holdings shall be a
Domestic Wholly-Owned Subsidiary of COMSYS IT, (ii) the Borrowers shall have
provided evidence to the Agent of the conversion of PFI Holdings from a
c-corporation to a limited liability company and of any name change effected by
PFI Holdings, in each case, certified by the Secretary of State of the State of
Delaware, (iii) the Borrowers shall have caused PFI Holdings to opt in to
Article VIII of the UCC and certificate all membership interests in PFI Holdings
and the certificates representing the same shall be securities governed by
Article VIII of the UCC, (iv) such certificated securities issued in the name of
COMSYS IT, together with assignments separate from certificates and irrevocable
proxies coupled with interest, shall be delivered as pledged collateral to the
Agent for the benefit of the Lenders, (v) COMSYS IT shall have executed and
delivered a Pledge Supplement in the form attached as Exhibit B to that Pledge
Agreement (COMSYS IT) dated as of the Closing Date by and between COMSYS IT and
the Agent and (vi) the Borrowers shall have complied with all other requirements
set forth in Section 4.12 of the Credit Agreement.

 

4. Conditions. The effectiveness of this Amendment is subject to the following
conditions precedent:

 

  (a) the execution and delivery of this Amendment by each Credit Party that is
a party hereto, the Agent and the Lenders;

 

  (b) the delivery to the Agent of the original promissory note executed by
COMSYS Limited and pledged to the Agent for the benefit of the Lenders
evidencing the intercompany Debt of COMSYS Limited owing to the applicable
Borrower;

 

  (c) the truth and accuracy of the representations and warranties contained in
Section 5 hereof; and

 

  (d) the delivery to Agent of a certified copy of the fully executed consent
and amendment to the Second Lien Debt Documents regarding the substance of this
Amendment, in form and substance reasonably acceptable to the Agent, and
evidence that all conditions contained in such consent and amendment (other than
the effectiveness of this Amendment) have been satisfied.

 

5. Representations and Warranties. Each Credit Party that is a party hereto
hereby represents and warrants to the Agent and each Lender as follows:

 

6



--------------------------------------------------------------------------------

  (a) the representations and warranties of the Borrowers and the other Credit
Parties contained in the Financing Documents are true and correct as of the date
hereof, except to the extent that any such representation or warranty relates to
a specific date, in which case such representation and warranty shall be true
and correct as of such earlier date;

 

  (b) the execution, delivery and performance by such Credit Party of this
Amendment are within its powers, have been duly authorized by all necessary
action pursuant to its Organizational Documents, require no further action by or
in respect of, or filing with, any governmental body, agency or official and do
not violate, conflict with or cause a breach or a default under any provision of
applicable law or regulation or of the Organizational Documents of any Credit
Party or of any agreement, judgment, injunction, order, decree or other
instrument binding upon it;

 

  (c) this Amendment constitutes the valid and binding obligation of the Credit
Parties that are parties hereto, enforceable against such Persons in accordance
with its terms, except as enforceability may be limited by applicable
bankruptcy, insolvency, or similar laws relating to the enforcement of
creditor’s rights generally and by general equitable principles; and

 

  (d) no Default or Event of Default exists.

 

6. No Waiver. Except as expressly set forth herein, nothing contained herein
shall be deemed to constitute a waiver of compliance with any term or condition
contained in the Credit Agreement or any of the other Financing Documents or
constitute a course of conduct or dealing among the parties. Except as expressly
stated herein, the Agent and Lenders reserve all rights, privileges and remedies
under the Financing Documents. Except as amended or consented to hereby, the
Credit Agreement and other Financing Documents remain unmodified and in full
force and effect. All references in the Financing Documents to the Credit
Agreement shall be deemed to be references to the Credit Agreement as amended
hereby.

 

7. Severability. In case any provision of or obligation under this Amendment
shall be invalid, illegal or unenforceable in any jurisdiction, the validity,
legality and enforceability of the remaining provisions or obligations, or of
such provision or obligation in any other jurisdiction, shall not in any way be
affected or impaired thereby.

 

8. Headings. Headings and captions used in this Amendment (including the
Exhibits, Schedules and Annexes hereto, if any) are included for convenience of
reference only and shall not be given any substantive effect.

 

9. GOVERNING LAW; SUBMISSION TO JURISDICTION. THIS AMENDMENT SHALL BE GOVERNED
BY, AND SHALL BE CONSTRUED AND ENFORCED IN ACCORDANCE WITH THE LAWS OF THE STATE
OF ILLINOIS, WITHOUT REGARD TO CONFLICTS OF LAWS PRINCIPLES. EACH CREDIT PARTY
HEREBY CONSENTS TO THE JURISDICTION OF ANY STATE OR FEDERAL COURT LOCATED WITHIN
THE COUNTY OF COOK, STATE OF ILLINOIS AND IRREVOCABLY AGREES THAT, SUBJECT TO
THE AGENT’S

 

7



--------------------------------------------------------------------------------

ELECTION, ALL ACTIONS OR PROCEEDINGS ARISING OUT OF OR RELATING TO THIS
AMENDMENT OR THE OTHER FINANCING DOCUMENTS SHALL BE LITIGATED IN SUCH COURTS.
EACH CREDIT PARTY EXPRESSLY SUBMITS AND CONSENTS TO THE JURISDICTION OF THE
AFORESAID COURTS AND WAIVES ANY DEFENSE OF FORUM NON CONVENIENS. EACH CREDIT
PARTY HEREBY WAIVES PERSONAL SERVICE OF ANY AND ALL PROCESS AND AGREES THAT ALL
SUCH SERVICE OF PROCESS MAY BE MADE UPON SUCH PERSON BY CERTIFIED OR REGISTERED
MAIL, RETURN RECEIPT REQUESTED, ADDRESSED C/O FUNDS ADMINISTRATOR AT THE ADDRESS
SET FORTH IN THE CREDIT AGREEMENT AND SERVICE SO MADE SHALL BE COMPLETE TEN (10)
DAYS AFTER THE SAME HAS BEEN POSTED.

 

10. WAIVER OF JURY TRIAL. EACH CREDIT PARTY, THE AGENT AND THE LENDERS HEREBY
IRREVOCABLY WAIVE ANY AND ALL RIGHT TO TRIAL BY JURY IN ANY LEGAL ACTION OR
PROCEEDING ARISING OUT OF OR RELATING TO THE FINANCING DOCUMENTS OR THE
TRANSACTIONS CONTEMPLATED THEREBY AND AGREES THAT ANY SUCH ACTION OR PROCEEDING
SHALL BE TRIED BEFORE A COURT AND NOT BEFORE A JURY.

 

11. Counterparts; Integration. This Amendment may be executed and delivered via
facsimile with the same force and effect as if an original were executed and may
be signed in any number of counterparts, each of which shall be an original,
with the same effect as if the signatures hereto were upon the same instrument.
This Amendment constitutes the entire agreement and understanding among the
parties hereto with respect to the subject matter hereof and supersedes any and
all prior agreements and understandings, oral or written, relating to the
subject matter hereof.

 

12. Reaffirmation. Each of the Credit Parties that is a party hereto, as debtor,
grantor, pledgor, guarantor, assignor, or in other any other similar capacity in
which such Credit Party grants liens or security interests in its property or
otherwise acts as accommodation party or guarantor, as the case may be, hereby
(i) ratifies and reaffirms all of its payment and performance obligations,
contingent or otherwise, under each of the Financing Documents to which it is a
party (after giving effect hereto) and (ii) to the extent such Credit Party
granted liens on or security interests in any of its property pursuant to any
such Financing Document as security for or otherwise guaranteed the Borrowers’
Obligations under or with respect to the Financing Documents, ratifies and
reaffirms such guarantee and grant of security interests and liens and confirms
and agrees that such security interests and liens hereafter secure all of the
Obligations as amended hereby. Each of the Credit Parties hereby consents to
this Amendment and acknowledges that each of the Financing Documents remains in
full force and effect and is hereby ratified and reaffirmed. The execution of
this Amendment shall not operate as a waiver of any right, power or remedy of
the Agent or Lenders, constitute a waiver of any provision of any of the
Financing Documents (except as expressly set forth herein) or serve to effect a
novation of the Obligations.

 

[remainder of page intentionally left blank;

signature page follows]

 

8



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, the parties have executed this Amendment as of the date set
forth above.

 

BORROWERS:

 

COMSYS SERVICES LLC, a Delaware limited liability company, and as successor by
merger to Venturi Technology Partners, LLC, as the Funds Administrator and as a
Borrower

By:   /s/ DAVID L. KERR

Name:

Title:

 

David L. Kerr

Senior Vice President—Corporate Development

 

COMSYS INFORMATION TECHNOLOGY SERVICES, INC., a Delaware corporation, and as
successor by merger to COMSYS Holding, Inc., as a Borrower By:   /s/ DAVID L.
KERR

Name:

Title:

 

David L. Kerr

Senior Vice President—Corporate Development



--------------------------------------------------------------------------------

OTHER CREDIT PARTIES:

 

COMSYS IT PARTNERS, INC., a Delaware corporation

By:   /s/ DAVID L. KERR

Name:

Title:

 

David L. Kerr

Senior Vice President—Corporate Development

 

PFI CORP., a Delaware corporation By:   /s/ DAVID L. KERR

Name:

Title:

 

David L. Kerr

Senior Vice President—Corporate Development



--------------------------------------------------------------------------------

AGENT AND LENDER:

 

MERRILL LYNCH CAPITAL, a division of Merrill Lynch Business Financial Services
Inc., as Agent and a Lender

By:   /s/ SCOTT E. GAST

Name:

Title:

 

Scott E. Gast

Vice President



--------------------------------------------------------------------------------

LENDERS:

 

GMAC COMMERCIAL FINANCE LLC, as Syndication Agent and as a Lender

By:   /s/ THOMAS BRENT

Name:

Title:

 

Thomas Brent

Director

 

ING CAPITAL LLC, as Documentation Agent and as a Lender By:   /s/ DARYN K. VENÉY

Name:

Title:

 

Daryn K. Venéy

Vice President

 

ALLIED IRISH BANKS PLC, as a Lender By:   /s/ MARTIN S. CHIN   /s/ JOHN FARRACE

Name:

Title:

 

Martin S. Chin

VP

 

John Farrace

SVP

 

NORTH FORK BUSINESS CAPITAL CORPORATION, as a Lender By:   /s/ ARI KAPLAN

Name:

Title:

 

Ari Kaplan

Vice President

 

LOAN FUNDING VII LLC, as a Lender By:   Highland Capital Management, L.P., as
Collateral Manager     By:   /s/ DAVID LANCELOT    

Name:

Title:

 

David Lancelot

Treasurer

 

FRIEDBERGMILSTEIN PRIVATE CAPITAL FUND I, as a Lender By:   /s/ ERIC A. GREEN

Name:

Title:

 

Eric A. Green

Senior Partner